Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
As noted in the Action dated 9/24/20, Applicant's election without traverse of group II, claim 5, in the reply filed on 7/3/20 was acknowledged. However, upon further inspection it was found that the groups were all directed to the same invention. As such, all of Claims 4, 6-11, 14, and 18-20 were previously, and are currently examined below. The restriction requirement was and continues to remain removed.
Claim Objections
Claims 6-11, 14, and 18-21 are objected to because of the following informalities:  The Claims have an incorrect status identifier. The claims have been examined. Thus, the Claims should not have “Withdrawn –Currently amended” as their status identifier –instead they should have –Currently amended—as their status identifier.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-16 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitations of Claims 1 and 15, reading: “wherein each paddle element comprises a transitional part which extends from the respective outer edge of the respective inner paddle part to a respective inner edge of the respective outer paddle part and allows the food product to move instantly from the first to the second stage” is unclear.  It is not clear how the transition part (313, in fig 6) between the inner (311) and outer (312) paddle parts allows for the food product to move instantly 
The limitation of Claim 3 reading: “is impelled by the respective inner paddle part without contacting the cutting elements of the cutting head” is unclear.  First, looking at fig 6, it is clear that the food product is contact by the blades and cut at least during some of the time that the product is impelled by the inner part 311.  It appears that Applicant is claiming that for at least some period of time, e.g. from the time that the product is received and then impelled by the part 311 e.g. until the product contacts a blade, the product is not cut by a blade.  For purposes of advancing prosecution this is how the limitation will be interpreted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 10-11, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 2004548, Abbott.  
Regarding Claim 1, Abbott discloses an impeller (fig 2, combination of parts 24, 25 and 26) for a centrifugal food cutting apparatus (combination of impeller, drive 12 and feed section 14, fig’s 1-4), provided for being concentrically rotated within a cutting head (casing 27 having knife 39; page 2, col. 2, lines 5-25), comprising: a base plate (13) having a central zone for receiving food products to be cut by said cutting head (opening 36, seen in fig 1; page 2, col. 1, lines 65-69); and a plurality of paddle elements (35) arranged outside said central zone (fig. 1), the paddle elements being mounted on the base plate (fig 2) and being provided for imparting centrifugal force to food products to be cut (since the food products therein are centrifugally directed toward the paddle elements in the extreme radial portion of the impeller), wherein each paddle element comprises an inner paddle part (see first annotated fig 2 below) and an outer paddle part (see first annotated fig 2 below), the inner paddle parts being arranged on an inner circle and defining a first stage for food product which is present on the impeller wherein the food product is impelled by one of the inner paddle parts (see first annotated fig 2 below), the outer paddle parts being arranged on an outer circle and defining a second stage for food product present on the impeller wherein the food product is impelled by one of the outer paddle parts while being cut by the cutting elements of the cutting head (see first annotated fig 2 below, and page 2, col. 2, lines 15-20, which discloses that the paddle parts impel the food items while the items are cut), the second stage being subsequent to the first stage (see second annotated fig 2 below), the inner and outer paddle parts of each paddle element being offset from each other both in radial and angular directions of the impeller (see first annotated fig 2 below), such that they together define a safe compartment for the food product which is in the second cutting stage wherein the food product is protected from being touched by subsequent food product which is fed onto the impeller (see second annotated fig 2 below); and wherein the inner paddle parts each have an outer edge which is offset in angular direction from the respective outer paddle part (see fig 2, since the parts are offset from one another via the sloped, and thus angled, shape of the paddles) and defines a threshold size at which the food product transitions from the first stage to the second stage (see second annotated fig 2 below), and  wherein each paddle element comprises a transitional part (portion of paddles between the outer and inner, e.g. first and second, paddle parts) which extends from the respective outer edge of the respective inner paddle part to a respective inner edge of the respective outer paddle part (since the portion of paddles between the outer and inner paddle parts may be said to extend from an outer edge of the inner paddle part to an inner edge of the second paddle part) and allows the food product to move instantly from the first to the second stage (since the food product can very quickly move from the annotated inner paddle part to the outer paddle part in view of the high speed of rotation of the apparatus).


    PNG
    media_image1.png
    694
    899
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    703
    861
    media_image2.png
    Greyscale

Regarding Claim 2, the first stage is a first cutting stage in which the food product is above the threshold size and is held in a first position by one of said inner paddle parts while being cut (since the representative food item held in the first cutting stage by the inner paddle part is able to be cut by the same knife which is cutting the food item in the second cutting stage since both items are impelled by the same paddle 35 at different paddle parts thereof; page 2, col. 2, lines 8-22).
Regarding Claim 3, the first stage is a non-cutting stage in which the food product is held in a first position by one of said inner paddle parts and is impelled by the respective inner paddle part without contacting the cutting elements of the cutting head (since the product in the first stage is in a non-cutting stage from the time that it is first impelled by the paddle part, and not contacted by the blade, until the time when the food product in that stage is contacted and cut by a blade).  
Regarding Claim 4, each paddle element further comprises an intermediate paddle part arranged on an intermediate circle between the inner and outer circles and defining at least one 

    PNG
    media_image3.png
    757
    1176
    media_image3.png
    Greyscale

Regarding Claim 7, the paddle parts have curved surfaces (See fig 6, showing the parts 35 being generally curved).
Regarding claims 8-9, the inner and outer paddle parts are oriented under different angles with respect to the radial direction of the impeller, wherein per claim 9, the outer paddle parts are oriented at a greater angle with respect to the radial direction of the impeller than the inner paddle parts (See annotated fig 6 below).

    PNG
    media_image4.png
    683
    582
    media_image4.png
    Greyscale


Regarding Claims 10-11, the paddle elements are rotatably mounted on the impeller (by virtue of being mounted on an impeller that rotates the paddle parts), and the paddle elements are repositionally mounted on the impeller (since the positions of the paddle parts change as the impeller rotates them).
Regarding Claim 15, the Abbott apparatus discloses all the limitations of Claim 15 which claim 15 has in common with Claim 1.  Abbott also discloses a first drive mechanism (fig. 1, 12 and page 2, col. 1, lines 5-18) for driving the rotation of the impeller (col. 1, lines 5-18).
.

Claims 1, 3, 7-9, 10-11, 15-16, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 4,625,606, Pinegar.  
Regarding Claim 1, Pinegar discloses an impeller (fig 3, 25) for a centrifugal food cutting apparatus (abstract), provided for being concentrically rotated within a cutting head (col. 4, 30-50), comprising: a base plate (back plate 41) having a central zone for receiving food products to be cut by said cutting head (col. 4, 30-50); and a plurality of paddle elements (combination of parts 30 and 49, in fig 3) arranged outside said central zone (fig. 1-3), the paddle elements being mounted on the base plate (fig 1) and being provided for imparting centrifugal force to food products to be cut (col. 4, lines 30-58), wherein each paddle element comprises an inner paddle part (49) and an outer paddle part (30), the inner paddle parts being arranged on an inner circle and defining a first stage for food product which is present on the impeller wherein the food product is impelled by one of the inner paddle parts (fig 3), the outer paddle parts being arranged on an outer circle and defining a second stage for food product present on the impeller wherein the food product is impelled by one of the outer paddle parts while being cut by the cutting elements of the cutting head (col. 6, lines 5-50), the second stage being subsequent to the first stage (col. 6, lines 6-50), the inner and outer paddle parts of each paddle element being offset from each other both in radial and angular directions of the impeller (fig 3), such that they together define a safe compartment for the food product which is in the second cutting stage wherein the food product is protected from being touched by subsequent food product which is fed onto the impeller (col. 6, lines 5-50); and wherein the inner paddle parts each have an outer edge which is offset in angular direction from the respective outer paddle part (see fig 3) and defines a threshold size at which the food product transitions from the first stage to the second stage (col. 6, lines 5-50), and  wherein each paddle element comprises a transitional part (edge/apex portion of paddles between the outer and inner, e.g. first and second, paddle parts) which extends from the respective outer edge of the respective inner paddle part to a respective inner edge of the respective outer paddle part (fig 4) and allows the food product to move instantly from the first to the second stage (col. 6, lines 5-50).
Regarding Claim 3, the first stage is a non-cutting stage in which the food product is held in a first position by one of said inner paddle parts and is impelled by the respective inner paddle part without contacting the cutting elements of the cutting head (since the product in the first stage is in a non-cutting stage from the time that it is first impelled by the paddle part, and not contacted by the blade, until the time when the food product in that stage is contacted and cut by a blade).  
Regarding Claim 4, each paddle element further comprises an intermediate paddle part arranged on an intermediate circle between the inner and outer circles and defining at least one intermediate cutting stage between the first and second stages wherein the food product is impelled by the intermediate paddle part while being cut by the cutting elements of the cutting head, the at least one intermediate cutting stage being subsequent to the first stage and the at least one intermediate cutting stage preceding the second cutting stage (connected edge portions of elements 49 and 30). 
Regarding Claim 7, the paddle parts have curved surfaces (See fig’s 3-4).
Regarding claims 8-9, the inner and outer paddle parts are oriented under different angles with respect to the radial direction of the impeller, wherein per claim 9, the outer paddle parts are oriented at a greater angle with respect to the radial direction of the impeller than the inner paddle parts (fig’s. 3-4).
Regarding Claims 10-11, the paddle elements are rotatably mounted on the impeller (by virtue of being mounted on an impeller that rotates the paddle parts), and the paddle elements are repositionally mounted on the impeller (since the positions of the paddle parts change as the impeller rotates them).
 a first drive mechanism (motor 12) for driving the rotation of the impeller (col. 5, lines 1-18).
Regarding Claim 16, the first threshold size is defined by the distance between the outer edges of the inner paddle parts and the at least one cutting element (col. 6, lines 5-50).
Regarding Claim 21, the transitional part extends (connected edge portions of parts 49 and 30) is substantially straight between the outer edge of the respective inner paddle part to the respective inner edge of the respective outer panel part (fig 4), and at an angle to each of the respective inner paddle part and outer paddle part at the connections (fig 4).
Regarding Claim 22, each paddle element comprises a back plate (fig. 3, 55), and the inner paddle part, transitional part and an outer paddle part extends on an opposite side of the back plate (fig 4) with at least the inner paddle part and transitional part being offset from the backplate (fig 4, since the parts extend from but are offset from the part 55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abbott in view of USPN 4648296, Wisdom et al., hereafter Wisdom.
Regarding Claim 5, Abbott discloses all the limitations of Claim 1 as discussed above. 

Abbott lacks each paddle element being metal.
Wisdom discloses a method and apparatus for feeding slicers, which like the apparatus of Abbot includes a system of cutting potatoes by having the potatoes by directed toward a cutting blade (22) which potatoes (P) are directed toward the blades (22) via a metallic paddle/pusher element (50), in order to create smooth uninterrupted slices S from the potatoes (col. 3, lines 10-20 and col. 1, lines 20-27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbott by making the paddle parts thereof be made of metallic material, as disclosed in Wisdom, in order to create smooth uninterrupted slices S from the potatoes as taught by Wisdom.

Claim 5 is also rejected under 35 U.S.C. 103 as being unpatentable over Pinegar in view of USPN 4648296, Wisdom et al., hereafter Wisdom.
Regarding Claim 5, Pinegar discloses all the limitations of Claim 1 as discussed above. 
Pinegar also includes each paddle element being a bent sheet plate.
Pinegar lacks each paddle element being metal.
Wisdom discloses a method and apparatus for feeding slicers, which like the apparatus of Abbot includes a system of cutting potatoes by having the potatoes by directed toward a cutting blade (22) which potatoes (P) are directed toward the blades (22) via a metallic paddle/pusher element (50), in order to create smooth uninterrupted slices S from the potatoes (col. 3, lines 10-20 and col. 1, lines 20-27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pinegar by making the paddle parts thereof be made of metallic .

Claims 6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott in view of USPN 20080022822, Jacko et al., hereafter Jacko.  
Regarding Claim 6, Abbott discloses all the limitations of Claim 1 as discussed above. 
Abbott also includes each paddle element being a bent sheet plate.
Abbott lacks the paddle parts have textured surfaces to counteract counter rotation of the food product in contact with the surface.
Jacko discloses an apparatus for cutting food product, which like the apparatus of Abbot includes a system of cutting potatoes by having the potatoes by directed toward a cutting blade (fig 9, 14) which potatoes are directed toward the blades via textured paddle parts (fig 4E, 46), in order to beneficially discourage smaller food products from rolling within the impeller while being cut (par 0010-0011).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbott by making the paddle parts thereof be textured in order to discourage smaller food products from rolling within the impeller while being cut as taught by Jacko.
Regarding claims 18-19, Abbott discloses all the limitations of Claim 15 as discussed above. 
Abbott lacks the paddle elements provided with radius grooves on the peripheral edge to provide relief for small stones which may accidentally enter the cutting head, wherein per claim 19, the radius grooves are aligned with corresponding grooves in cutting stations of the cutting head.
Jacko discloses an apparatus for cutting food product, which like the apparatus of Abbot includes a system of cutting potatoes by having the potatoes by directed toward a cutting blade (fig 9, 14) which potatoes are directed toward the blades via paddle parts (fig 4E, 46), and discloses that in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbott by making the paddle elements be provided with radius grooves on the peripheral edge where the radius grooves are aligned with corresponding grooves in cutting stations of the cutting head in order to provide relief for small stones which may accidentally enter the cutting head as taught by Jacko.

Claims 6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pinegar in view of USPN 20080022822, Jacko et al., hereafter Jacko.  
Regarding Claim 6, Pinegar discloses all the limitations of Claim 1 as discussed above. 
Pinegar also includes each paddle element being a bent sheet plate.
Pinegar lacks the paddle parts have textured surfaces to counteract counter rotation of the food product in contact with the surface.
Jacko discloses an apparatus for cutting food product, which like the apparatus of Pinegar includes a system of cutting potatoes by having the potatoes by directed toward a cutting blade (fig 9, 14) which potatoes are directed toward the blades via textured paddle parts (fig 4E, 46), in order to beneficially discourage smaller food products from rolling within the impeller while being cut (par 0010-0011).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbott by making the paddle parts thereof be textured in order to discourage smaller food products from rolling within the impeller while being cut as taught by Jacko.

Pinegar lacks the paddle elements provided with radius grooves on the peripheral edge to provide relief for small stones which may accidentally enter the cutting head, wherein per claim 19, the radius grooves are aligned with corresponding grooves in cutting stations of the cutting head.
Jacko discloses an apparatus for cutting food product, which like the apparatus of Abbot includes a system of cutting potatoes by having the potatoes by directed toward a cutting blade (fig 9, 14) which potatoes are directed toward the blades via paddle parts (fig 4E, 46), and discloses that in such an assembly it is known to include paddle elements provided with radius grooves (Fig 6B, gaps 56 having radiused end segments, par 0028) on the peripheral edge of the paddle elements, which grooves are aligned with corresponding grooves (fig 5, 23) in cutting stations (22) of the cutting head (12), (par 0030), in order to provide relief for small stones which may accidentally enter the cutting head, (par 0028 and par 0030-0031).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pinegar by making the paddle elements be provided with radius grooves on the peripheral edge where the radius grooves are aligned with corresponding grooves in cutting stations of the cutting head in order to provide relief for small stones which may accidentally enter the cutting head as taught by Jacko.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott in view of the USDA US Standards for Grades of Potatoes, page 4, published on 6/3/11).
Regarding Claims 12-13, Abbott discloses all the limitations of Claim 1 as discussed above. 
Abbott lacks the offset in angular direction between the inner and outer paddle parts of each paddle element being in the range from 4.0 to 6.0 cm, and the distance between the outer edges of the inner paddle parts and the periphery of the impeller being in the range from 2.5 to 5.0 cm.
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the court held that where the only difference between the prior art and the claims was recitation of the relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pinegar in view of the USDA US Standards for Grades of Potatoes, page 4, published on 6/3/11).
Regarding Claims 12-13, Pinegar discloses all the limitations of Claim 1 as discussed above. 
Pinegar lacks the offset in angular direction between the inner and outer paddle parts of each paddle element being in the range from 4.0 to 6.0 cm, and the distance between the outer edges of the inner paddle parts and the periphery of the impeller being in the range from 2.5 to 5.0 cm.
It is well known in the art of potato cutting that potatoes vary in average diameter from about 1 inch in diameter to about 4.5 inches in diameter (see USDA US Standards for Grades of Potatoes, page 4).  In view of this common knowledge of the sizing of potatoes, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pinegar by having the offset in angular direction between the inner and outer paddle parts of each paddle element Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the court held that where the only difference between the prior art and the claims was recitation of the relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.   
   
Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Abbott in view of USPN 4063565, Edwards. 
Regarding Claim 14, Abbott discloses all the limitations of claim 1 as discussed above.
Abbott lacks the back side of the paddle parts is covered with a resilient material. 
Edwards discloses a centrifugal impeller food handling device fig. 5, 10 which includes food driving paddles, 52 thereon and teaches that it is beneficial to have said paddles be covered in resilient material, col. 5, 25-30 in order to allow the paddles to withstand the stresses of continuous potato processing, col. 5, 45-60.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Abbott by having the paddles be made of (and thereby covered with) resilient material in order to withstand the stress of continuous food processing as taught by Edwards.  

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pinegar in view of USPN 4063565, Edwards. 
Regarding Claim 14, Pinegar discloses all the limitations of claim 1 as discussed above.
Pinegar lacks the back side of the paddle parts is covered with a resilient material. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pinegar by having the paddles be made of (and thereby covered with) resilient material in order to withstand the stress of continuous food processing as taught by Edwards.   
 
Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Abbott in view of USPN 4604925 to Wisdom. 
Regarding Claim 21, Abbott discloses all the limitations of Claim 1 as discussed. 
Abbott lacks the cutting head is rotatably mounted on the apparatus and wherein a second drive mechanism is provided for driving the rotation of the cutting head. 
Wisdom  discloses an impeller driven food slicing mechanism similar to that of Abbott which includes a base (34) with rotatable cutting head (12), the cutting head (12) with knives (22) (col. 2, ln. 24-26), impeller (14) concentrically inside of the cutting head (12) (col. 2, ln. 17-19)., and also includes both the cutting head (12) and impeller (14) rotating respectively as 54 and 52 (col. 2, ln. 62-68) and driven by separate means in order to advantageously have the speeds of these two elements be different (col. 2, ln. 39-43). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Abbott by having a second drive mechanism drive the cutting head of Abbott relative to the impeller that is also separately driven in order to advantageously have the speeds of these two elements be different as taught by Wisdom.
   
Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pinegar in view of USPN 4604925 to Wisdom. 
Regarding Claim 21, Pinegar discloses all the limitations of Claim 1 as discussed. 
Pinegar lacks the cutting head is rotatably mounted on the apparatus and wherein a second drive mechanism is provided for driving the rotation of the cutting head. 
Wisdom  discloses an impeller driven food slicing mechanism similar to that of Abbott which includes a base (34) with rotatable cutting head (12), the cutting head (12) with knives (22) (col. 2, ln. 24-26), impeller (14) concentrically inside of the cutting head (12) (col. 2, ln. 17-19)., and also includes both the cutting head (12) and impeller (14) rotating respectively as 54 and 52 (col. 2, ln. 62-68) and driven by separate means in order to advantageously have the speeds of these two elements be different (col. 2, ln. 39-43). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pinegar by having a second drive mechanism drive the cutting head of Pinegar relative to the impeller that is also separately driven in order to advantageously have the speeds of these two elements be different as taught by Wisdom.   

Response to Arguments
Applicant's arguments filed 2/19/21 have been fully considered but they are not persuasive as the previously rejected Claims. Applicant argue that Abbot lacks the transitional part between the inner paddle parts and the outer paddle parts extending from and outer edge of one part to an inner edge of another, because, according to Applicant that is such an outer edge would be in Abbot that it would perfectly align with the outer paddle part.  Examiner notes that the outer edge in Abbot does perfectly align with the outer paddle part, as the parts are recited above, but that this does not preclude the inner paddle parts and the outer paddle parts extending from and outer edge of one part to an inner edge of .
Applicant’s arguments, see Remarks, filed 2/19/21, with respect to the previously filed 35 USC 112 rejections, and as to the prior art rejections as they would pertain to claims 21 and 22 have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Pinegar.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724



/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/11/2021


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/11/2021